[Cite as In re B.M., 2017-Ohio-7878.]


                      IN THE COURT OF APPEALS OF OHIO
                         FOURTH APPELLATE DISTRICT
                              HOCKING COUNTY

IN THE MATTER OF:              :    Case No. 16CA12
                               :
B.M.                           :    DECISION AND JUDGMENT
                               :    ENTRY
                               :
                               :    Released: 09/21/17
____________________________________________________________
                       APPEARANCES:1

L. Jackson Henniger, Logan, Ohio, for Appellants.

William W. Henderson, Logan, Ohio, for Appellee.

Charles A. Gerken, Logan, Ohio, Guardian Ad Litem.

Melissa Meuller Rose, Middletown, Ohio, Pro Se Appellee.
_____________________________________________________________

McFarland, J.

        {¶1} Mark L. Meuller and Melody L. Meuller, (hereinafter

“Appellants”) are the maternal grandfather and step-grandmother of B.M.

Appellants are now appealing the entries of the Hocking County Court of

Common Pleas, Juvenile Division, filed July 9, 2014 and May 3, 2016.

Upon review of the record, we find the trial court did not abuse its discretion

in dismissing Appellants’ complaint/motion for custody of B.M. Because




1
 Neither Attorney Henderson, on behalf of Appellee Nickolas Mabry, nor Appellee Melissa Meuller Rose,
pro se, elected to file a brief on appeal.
Hocking App. No. 16CA12                                                                                    2

we find no error, we affirm the judgment of the trial court. Appellants’

assignments of error are overruled.

                                                 FACTS

         {¶2} This matter concerns “B.M.,” who was born in 2002.2 B.M.’s

parents are Melissa Meuller-Rose (hereinafter “Mother”) and Nickolas R.

Mabry, (hereinafter “Father”). B.M.’s parents did not marry and lived

together intermittently during the first 3-4 years of B.M.’s life. A detailed

chronology of the procedural history of the case will be set forth below in

our discussion of the first assignment of error.

         {¶3} In 2005, the Hocking County Juvenile Court designated Mother

as the residential parent and established a child support order. At that time,

the court noted B.M. and her mother resided in Laurelville, Ohio, in

Hocking County. Father was properly served notice of the proceeding but

did not make an appearance.

         {¶4} In November, 2013, Appellants filed a complaint for

grandparent custody in Shelby County, Ohio.3 In December 2013, the

Father filed a complaint for custody in Shelby County as well. Then in early

2014, Appellants and B.M.’s Father also filed complaints for custody in

2
  These facts are similarly set forth in our prior decision in In re B.M., 4th Dist. Hocking No. 14CA12,
2015-Ohio-1504, supra, at ¶¶ 2-7.
3
  The complaint alleged that both B.M.’s parents were unsuitable and incapable of being her legal
custodians. The complaint also alleged B.M. had been abused and neglected by the Mother’s husband,
Jeremy Rose. By this time, Mother was living in Middletown, Ohio.
Hocking App. No. 16CA12                                                         3

Hocking County Juvenile Court. On January 28, 2014, the Hocking County

Juvenile Court found that Hocking County had first acquired jurisdiction in

2005. All proceedings were cancelled in Shelby County.

         {¶5} The Hocking County Juvenile Court held a final hearing on the

motion for change of custody and the grandparents’ complaint on June 27,

2014. By the court’s entry dated July 9, 2014, the court found that both

parents were suitable and denied the Appellants’ complaint for custody. The

court further found a substantial change in circumstances since the time

custody was granted to the Mother. The trial court found it in the best

interests of B.M. to grant the Father’s motion for custody and also granted

the Mother standard visitation rights pursuant to local rule. The trial court

continued Appellants’ motion for visitation pending further order of the

court.

         {¶6} Appellants commenced a timely appeal. On April 15, 2015, this

court dismissed the grandparents’ appeal for lack of a final appealable order

due to the Appellants’ unresolved claim for visitation with B.M. On May 3,

2016, the visitation request came on for hearing. By agreement of parties,

the trial court granted Appellants visitation one weekend per month. On

June 1, 2016, Appellants instituted the current appeal, challenging the trial
Hocking App. No. 16CA12                                                        4

court’s judgments dated July 9, 2014 and May 3, 2016. Where relevant,

additional facts will be set forth below.

               ASSIGNMENTS OF ERROR ONE AND TWO

      “I. THE HOCKING COUNTY JUVENILE COURT DID NOT
      HAVE SUBJECT MATTER JURISDICTION OF THIS CASE,
      UNDER R.C. SECTION 2151.23(A)(2) AND R.C. SECTION
      2151.06 IN THAT NO PARTY WAS A RESIDENT OF THE
      COUNTY AND THE CHILD SUPPORT CASE FILED &
      DETERMINED IN THE COURT IN 2005 DID NOT
      CONFER SUBJECT MATTER JURISDICTION ON THE
      COURT, AND THE PARTIES COULD NOT SO CONFER.”

                            A. Standard of Review

      {¶7} The existence of a trial court’s subject-matter jurisdiction is a

question of law that we review de novo. Tewksbury v. Tewksbury, 4th Dist.

Pike No. 07CA771, 2008-Ohio-4600, ¶ 15, citing State ex rel. ACCSEA v.

Balch, 4th Dist. Athens No. 06CA26, 2007-Ohio-7168, ¶ 22; Yazdani-

Isfehani v. Yazdani-Isfehani, 4th Dist. Athens No. 06CA6, 2006-Ohio-7105,

¶ 20, citing State v. Moore, 4th Dist. Highland No. 03CA18, 2004-Ohio-

3977, ¶ 8, and Burns v. Daily, 114 Ohio App. 3d 693, 701, 683 N.E.2d 1164

(11th Dist.1996). Therefore, we do not grant any deference to the trial

court’s conclusion. Tewksbury, supra, citing Balch, at ¶ 22.

                              B. Legal Analysis

      {¶8} Subject-matter jurisdiction is defined as a court's power to hear

and decide particular classes of cases. Gonzales v. Perez, 7th Dist. Carroll
Hocking App. No. 16CA12                                                           5

No. 13CA893, 2015-Ohio-1282, ¶ 11, citing Pratts v. Hurley, 102 Ohio

St.3d 81, 2004–Ohio–1980, 806 N.E.2d 992, ¶ 11. It may not be conferred

by agreement of the parties or waived, and is the basis for mandatory, sua

sponte dismissal either at the trial court or on appeal. Keeley v. Stoops, 7th

Dist. Belmont No. 13 BE 23, 2014–Ohio–4161, ¶ 10. Personal jurisdiction

describes a court's authority over particular litigants in a specific case, and

“may be acquired either by service of process upon the defendant or the

voluntary appearance and submission of the defendant to the jurisdiction of

the court.” Snyder Computer Sys., Inc. v. Stives, 175 Ohio App. 3d 653,

2008–Ohio–1192, 888 N.E.2d 1117, ¶ 14 (7th Dist.), citing Maryhew v.

Yova, 11 Ohio St. 3d 154, 156, 464 N.E.2d 538 (1984). Unlike subject-

matter jurisdiction, personal jurisdiction and venue can be waived. Keeley at

¶ 11. Moreover, jurisdiction and venue are distinct legal concepts. In re

Z.R., 144 Ohio St. 3d 380, 2015-Ohio-3306, 44 N.E.3d 249, ¶ 16; In re A.G.,

139 Ohio St. 3d 572, 2014-Ohio-2597, 13 N.E.3d 1146, ¶ 53, citing Morrison

v. Steiner, 32 Ohio St. 2d 86, 290 N.E.2d 841 (1972), paragraph one of the

syllabus. Venue is a “procedural matter,” and it refers not to the power to

hear a case but to the geographic location where a given case should be

heard. Morrison at 87–88, 290 N.E.2d 841.
Hocking App. No. 16CA12                                                      6

      {¶9} In this case, custody of B.M. has been the subject of actions

filed in Shelby County Probate Court, Shelby County Juvenile Court, and

Hocking County Juvenile Court. On appeal, Appellants argue the Hocking

County Juvenile Court does not possess subject-matter jurisdiction pursuant

to R.C. 2151.23(A)(2) or R.C. 2151.06, read together. Appellants point out

the Hocking County Juvenile Court acquired jurisdiction in 2005 only by

virtue of the child support case filed by the Hocking County Child Support

Enforcement Agency. However, when the Father filed his ex parte motion

for temporary custody on January 14, 2014, none of the parties resided in

Hocking County. Appellants contend the Hocking County Juvenile Court

has no jurisdiction in these proceedings due to the fact of the Father’s

residence in Franklin County, and also due to the fact B.M.’s mother is no

longer a resident of Hocking County.

      {¶10} “The juvenile court possesses only the jurisdiction that the

General Assembly has expressly conferred upon it.” In re T.J.B., 1st Dist.

Hamilton No. C-130725, 2014-Ohio-2028, at ¶ 8. See In re Gibson, 61 Ohio

St.3d 168, 172–173, 573 N.E.2d 1074 (1991), citing Ohio Constitution,

Article IV, Section 4(B). The subject-matter jurisdiction of the juvenile

court is created and defined in R.C. 2151.23. See Id.; see also Rowell v.

Smith, 133 Ohio St. 3d 288, 2012–Ohio–4313, 978 N.E.2d 146, ¶ 13. The
Hocking App. No. 16CA12                                                        7

pertinent portion of R.C. 2151.23 states: “(A) The juvenile court has

exclusive original jurisdiction under the Revised Code as follows: (2) * * *

to determine the custody of any child not a ward of another court of this

state.” Therefore, the unambiguous statutory language demonstrates that a

juvenile court has subject-matter jurisdiction over the parties’ competing

motions for custody of B.M.

      {¶11} Under sections 2151.04 to 2151.54, inclusive, of the Revised

Code, a child has the same residence or legal settlement as his parents, legal

guardian of his person, or his custodian who stands in the relation of loco

parentis. Appellants contend at the time they filed their complaint for

custody, they stood “in loco parentis” of B.M. The Ohio Supreme Court

explained the term “in loco parentis” as meaning “charged, factitiously, with

a parent's rights, duties, and responsibilities.” In re T.H., 5th Dist.

Muskingum No. CT2016-0008, 2016-Ohio-7310, ¶ 30, quoting State v.

Noggle, 67 Ohio St. 3d 31, 33, 1993–Ohio–189, 615 N.E.2d 1040

(superseded by statute as stated in State v. Mole, 149 Ohio St. 3d 215, 2016-

Ohio-5124, 74 N.E.3d 368, citing Black's Law Dictionary (6th Ed.1990)
Hocking App. No. 16CA12                                                                                 8

787. A person in loco parentis has assumed the same duties as a guardian or

custodian, only not through a legal proceeding. Id.4

        {¶12} Our review of the law indicates that, faced with conflicts

between a probate court and a domestic or juvenile court's exercise of

jurisdiction, Ohio courts have held that the first court to properly exercise

jurisdiction over the custody of a minor retains exclusive jurisdiction. In re

N.P., 6th Dist. Fulton No. F-10-030, 2011-Ohio-3846, at ¶ 13. See, e.g.,

Addams v. State, 104 Ohio St. 475, 135 N.E. 667 (1992); In re Pushcar, 110
Ohio St. 3d 332, 853 N.E.2d 647, 2006–Ohio–4572, citing In re Asente, 90
Ohio St. 3d 91, 734 N.E.2d 1224 (2000); In the Matter of the Guardianship

of Pierce, 4th Dist. Ross No. 03CA2712, 2003–Ohio–3997. Here, the record

reflects the following chronology of filings in the Shelby County Juvenile

and Probate Courts and Hocking County Juvenile courts:

        Hocking JC, Aug. 8, 2005–                   Hocking CSEA filed motion for
                                                    support and medical insurance.

        Hocking JC, Oct. 13, 2005–                  Hocking JC designated Mother as
                                                    residential parent and established
                                                    child support order.

        Shelby PC, Oct. 28, 2013–                   Grandparents granted guardianship.

        Shelby JC, Nov. 4, 2013–                    Grandparents filed for Ex Parte
                                                    custody and full legal custody as B.M.
4
  B.M. went to stay with Appellants after she made allegations of physical abuse by Mother’s husband,
Jeremy Rose, and sexual abuse by another male occurring during the time she was in the care of her
Mother.
Hocking App. No. 16CA12                                                  9

                                  had been with them since June 2013.
                                  Both parents alleged to be unsuitable.
                                  Grandparents were current legal
                                  guardians.

     Shelby PC, Nov. 15, 2013–    Court sua sponte dismissed
                                  guardianship as grandparents had
                                  filed for custody and juvenile court
                                  had jurisdiction.

     Shelby JC, Nov. 14, 2013–    Grandparents granted Ex Parte
                                  temporary custody of B.M.

     Shelby JC, Dec. 12, 2013–    Father filed complaint for
                                  temporary and permanent custody.
                                  Father also filed motion to dismiss
                                  Grandparents’ complaint.

     Hocking JC, Jan. 14, 2014–   Father filed Ex Parte complaint for
                                  emergency custody. B.M. was staying
                                  with Grandparents and not being
                                  cared for by Mother.

     Shelby JC, Jan. 15, 2014–    Father filed motion to dismiss the
                                  Grandparents’ complaint in Shelby JC
                                  for lack of jurisdiction. Alleged
                                  Grandparents were forum shopping
                                  and jurisdiction was previously
                                  acquired in Hocking County in 2005.

     Hocking JC, Jan. 21, 2014–   Court granted Ex Parte custody to
                                  Father.

     Shelby JC, Jan 24, 2014–     Grandparents filed motion in response
                                  to Father’s motion to dimiss. They
                                  stood in loco parentis to B.M. and
                                  jurisdiction was appropriate in county
                                  where B.M. resided. In the alternative,
                                  Grandparents requested transfer of
                                  venue to Hocking County.
Hocking App. No. 16CA12                                                        10

      Shelby JC, Jan. 27, 2014–          Shelby JC transferred matter to
                                         Hocking JC.

      Hocking JC, Jan. 28, 2014–         Court accepted transfer of case.

      Hocking JC, Feb. 27, 2014–         Grandparents filed motion for
                                         visitation.

      {¶13} For the reasons which follow, we agree with the trial court’s

determination that it properly retained subject-matter jurisdiction in this

case. The facts in the record clearly demonstrate that the Hocking County

Juvenile Court acquired jurisdiction in 2005. R.C. 2151.23(B) also

provides: “* * * [T]he juvenile court has original jurisdiction under the

Revised Code: (4) To hear and determine an application for an order for the

support of any child, if the child is not a ward of another court of this state.”

The record demonstrates at the time of the 2005 child support proceeding in

which the Mother was designated the residential parent, B.M. and her

Mother resided in Hocking County. B.M. was not a ward of the Shelby

County Probate Court or any other court of the state at the time Hocking

County established jurisdiction. The simple passage of time between the

2005 child support order and the 2013 custody filings did not somehow

function to deprive Hocking County of its original jurisdiction.

      {¶14} In their brief, Appellants argue:

      “At the time and that father filed his ex parte motion for
      temporary custody of the child, the county that had jurisdiction
Hocking App. No. 16CA12                                                       11

           was Shelby County * * *. The county having jurisdiction did
           not change by virtue of the agreement of the courts or any of
           the parties. Only the statute can confer jurisdiction, and the
           county is not Hocking County.” (sic.)

           {¶15} We disagree with Appellants’ construal of the clear record and

construal of the facts regarding the transfer of the Shelby County

proceedings to Hocking County. It does not appear that the judges simply

“agreed” to confer jurisdiction on Hocking County without a consideration

of the facts. When Appellants filed their complaint for custody in Shelby

County, either by inadvertence, misrepresentation, or simple lack of

knowledge, they failed to report on the attached parenting proceeding

affidavit that proceedings involving B.M. had previously taken place in

Hocking County.5 When the Shelby County Juvenile Court became aware

of Hocking County’s prior jurisdiction in the matter, it was then discussed

between the judges and agreed that the case be transferred back to Hocking

County where proceedings involving B.M. originated in 2005. The Hocking

County Juvenile Court’s entry filed January 28, 2014 reflects that when

Judge Zimmerman in Shelby County and Judge Wallar in Hocking County

realized there were conflicting ex parte custody orders issued from their

courts, and conflicting court dates, and they engaged in discussion to resolve

the matter of “competing” jurisdictions of the two juvenile courts. Given the

5
    Appellants have argued Father mislead the court in this same regard.
Hocking App. No. 16CA12                                                     12

clear record of the proceedings, these circumstances certainly do not

characterize any improper “conferral” or agreement regarding transfer of

jurisdiction.

      {¶16} Jurisdiction is a legal question which may be raised at any

time. Parker v. Jones, 4th Dist. Ross No. 14CA3421, 2014-Ohio- 3862, ¶ 7.

However, we also observe that while B.M. was residing with Appellants in

Shelby County in 2013 when they filed the grandparents’ complaint for

custody, Appellants did not protest the Hocking County Juvenile Court’s

jurisdiction until they received an unfavorable decision. Appellants filed a

motion to transfer the matter to Hocking County Juvenile Court as an

alternative, in response to the Father’s motion to dismiss their complaint for

custody in Shelby County. After Appellants filed for custody in February

2014, they followed up with multiple appearances and filings, voluntarily

appearing and submitting themselves to the authority of the Hocking County

Juvenile Court.

      {¶17} For the foregoing reasons, we find no improper subterfuge

between the trial courts regarding jurisdiction. We find subject-matter

jurisdiction of these proceedings involving B.M. was properly retained in

Hocking County Juvenile Court. As such, Appellants’ first assignment of

error has no merit and is hereby overruled.
Hocking App. No. 16CA12                                                 13

      II. THE TRIAL COURT ERRED AND ABUSED ITS
      DISCRETION IN AWARDING CUSTODY TO APPELLEE-
      DEFENDANT FATHER, IN THAT:
            A. FAILING TO FIND HIM UNSUITABLE, WHEN
      CLEARLY HE HAD ABANDONED THE CHILD BY
      FAILING TO OBTAIN VISITATION ORDERS, FAILING
      TO EXERCISE VISITATION, AND FAILING TO PAY
      CHILD SUPPORT WHICH CONSTITUTES AN
      ABANDONMENT OF THE CHILD.
            B. FAILNG TO CONSIDER THE FOURTH CRITERIA
      OF PERALES, THAT AN AWARD OF CUSTODY TO A
      GIVEN PARENT, TO WIT, FATHER, WOULD BE
      DETERIMENTAL TO THE CHILD.
            C. FAILING TO FIND THAT AN AWARD OF
      CUSTODY TO FATHER WOULD BE DETERMENTAL TO
      THE CHILD WHEN OBVIOUSLY IT WAS, UNDER THE
      CIRCUMSTANCES ADDITIONALLY THAT THE COURT
      HAD IMPROPERLY INFLUENCED THE EVIDENCE
      AVAILABLE TO IT BY ITS COERCIVE, WRONG, AND
      INCORRECT COMMENTS, PRONOUNCEMENTS,
      STATEMENTS OF THE LAW, EXPRESSIONS OF
      PREJUDICE, AND NEGATIVE DEMEANOR TOWARD
      APPELLANTS AND THE CHILD.
            D. FAILING TO FIND MOTHER SUITABLE OR
      UNSUITABLE.
            E. FAILING TO PROPERLY INQUIRE INTO THE
      TRUTH AND CIRCUMSTANCES OF THE ALLEGATIONS
      OF CHILD ABUSE OF THE CHID IN THE HANDS OF HER
      MOTHER, BY HER HUSBAND, PARAMOUR, OR THEIR
      RELATIVES, IN THE EXERCISE OF ITS DUTY TO
      DETERMINE SUITABILITY OF MOTHER.

                            A. Standard of Review

      1. Custody Disputes

      {¶18} A trial court has broad discretion in determining custody

matters. S.R. v. T.A. (R.), 4th Dist. Highland No. 15CA9, 2015-Ohio-5322,
Hocking App. No. 16CA12                                                          14

¶ 6; Reynolds v. Goll, 75 Ohio St. 3d 121, 124, 661 N.E.2d 1008 (1996).

Consequently, we can sustain a challenge to a trial court's custody decision

only upon a finding that the trial court abused its discretion. Davis v.

Flickinger, 77 Ohio St. 3d 415, 418, 674 N.E.2d 1159 (1997). An abuse of

discretion is an unreasonable, arbitrary, or unconscionable use of discretion,

i.e., a view or action that no conscientious judge could honestly have taken.

State v. Kirkland, 140 Ohio St. 3d 73, 2014–Ohio–1966, 15 N.E.3d 818,

¶ 67; State v. Gavin, 4th Dist. Scioto No. 13CA3592, 2015–Ohio–2996,

¶ 20. When applying an abuse-of-discretion standard, we are not free to

merely substitute our judgment for that of the trial court. In re Jane Doe 1,

57 Ohio St. 3d 135, 137–138, 566 N.E.2d 1181 (1991). A deferential review

in a child-custody case is appropriate because much may be evident in the

parties' demeanor and attitude that does not translate to the record well.

Davis, n.k.a. Baker v. Flickinger, 77 Ohio St. 3d at 419, 674 N.E.2d 1159.

      2. Custody Disputes Involving Nonparent

      {¶19} It is undisputed that the right of a parent to raise her own child

is an essential and basic civil right. S.R., supra, ¶ 7; In re Murray, 52 Ohio

St.3d 155, 157, 556 N.E.2d 1169 (1990), citing Stanley v. Illinois, 405 U.S.
645, 651, 92 S. Ct. 1208 (1972). Thus, natural parents have a paramount

right, as against third parties, to custody of their children. Murray, supra;
Hocking App. No. 16CA12                                                         15

Clark v. Bayer, 32 Ohio St. 299, 310 (1877). This right, however, is not

absolute. See In re Kovaleski, 4th Dist. Washington No. 05CA12, 2006–

Ohio–317, at ¶ 14, citing In re Johnson, 4th Dist. Ross No. 94CA2003,

1995 WL 146064 (Mar. 29, 1995). In a custody proceeding under R.C.

2151.23(A)(2) between a parent and a nonparent, the court may not award

custody to the nonparent without first determining that the parent is

unsuitable to raise the child, i.e., without determining by a preponderance of

the evidence that the parent abandoned the child or contractually

relinquished custody of the child, that the parent has become totally

incapable of supporting or caring for the child, or that an award of custody to

the parent would be detrimental to the child. In re Perales, 52 Ohio St. 2d 89,

6 O.O.3d 293, 369 N.E.2d 1047 (1977), at syllabus. If a trial court's

“unsuitability” finding is based on detriment to the child, the court must

measure suitability in terms of the harmful effect on the child, not in terms

of society's judgment of the parent. In re Dunn, 79 Ohio App. 3d 268, 271,

607 N.E.2d 81, (3rd Dist.1992), citing Perales at ¶ 98.

                              B. Legal Analysis

      1. Application of the Law

      {¶20} As an initial consideration, Appellants contend the trial court

had a “mistaken view” of the law. Appellants point to several portions of
Hocking App. No. 16CA12                                                                                     16

the transcript to support this argument.6 However, we do not find the trial

court applied incorrect standards regarding custody proceedings involving

nonparents. In the trial court’s July 9, 2014 entry, the language used

references the Perales standard for determination of custody proceedings

involving nonparents seeking custody.

         {¶21} We also observe that the trial court did set forth findings of fact

in its July 9, 2014 decision, though not captioned as such. However, the

record does not reflect Appellants made any written request, pursuant to

Civil Rule 52, for findings of fact and conclusions of law. In the absence of

findings of fact and conclusions of law, we generally must presume that the

trial court applied the law correctly and must affirm if some evidence in the

record supports its judgment. In re S.S., 4th Dist. Jackson Nos. 16CA7,

16CA8, 2017-Ohio-2938, at ¶ 131, citing Bugg v. Fancher, 4th Dist.

Highland No. 06CA12, 2007–Ohio–2019, ¶ 10, citing Allstate Fin. Corp. v.

Westfield Serv. Mgt. Co., 62 Ohio App. 3d 657, 577 N.E.2d 383 (12th

Dist.1989); accord Yocum v. Means, 2nd Dist. Darke No. 1576, 2002–Ohio–

3803, ¶ 7 (“The lack of findings obviously circumscribes our review



6
  Upon our review of all the transcripts in this matter, it appears the trial court was either: (1) paraphrasing
for the benefit of the parties, the Mother in particular who was representing herself pro se; (2) discussing
the potentially applicable standards with counsel in conjunction with a discussion of the timeframe needed
to hear the case; or (3) cautioning the parties about “mudslinging” and the questions to be submitted for use
during the in camera interviews.
Hocking App. No. 16CA12                                                        17

* * *.”). As the court explained in Pettet v. Pettet, 55 Ohio App. 3d 128,

130, 562 N.E.2d 929 (5th Dist.1988).

      2. Unsuitability of the Father.

      {¶22} Under the second assignment of error, Appellants argue the

trial court erred and abused its discretion in awarding custody to the Father

because Appellants presented evidence that the Father abandoned the child.

Then, Appellants join many of the remaining assignments of error under this

assignment of error and further argue that they did not receive a fair trial

from a fair and impartial judge. “[F]ailure to comply with the rules

governing practice in the appellate courts is a tactic which is ordinarily

fatal.” Cantanzarite v. Boswell, 9th Dist. Summit No. 24184, 2009-Ohio-

1211, at ¶16, quoting Kremer v. Cox, 114 Ohio App. 3d 41, 60, 682 N.E.2d
1006 (9th Dist.1996). Further, “t]hough appellate courts have the option to

address two or more assignments of error at once, the parties do not.”

Grimes v. Grimes, 4th Dist. Washington No. 08CA35, 3009-Ohio-3126,

¶ 15. Powell v. Vanlandingham, 4th Dist. Washington No. 10CA24, 2011-

Ohio-3208, ¶ 24; Keffer v. Cent. Mut. Ins. Co., 4th Dist. Vinton No.

06CA652, 2007-Ohio-3984, ¶ 8, fn.2. Parties must comply with the Ohio

Rules of Appellate Procedure. Grimes, at ¶ 15, fn.4. If not, App.R. 12(A)(2)

permits us to disregard those assignments of error that are not separately
Hocking App. No. 16CA12                                                          18

argued. Id. Prokos v. Hines, 4th Dist. Athens Nos. 10CA51, 10CA57, 2014-

Ohio-1415, ¶63. However, in the interest of justice, we address the second

assignment of error solely with regard to Appellants’ argument, which we

interpret as the trial court’s alleged abuse of discretion in denying

Appellants’ complaint for custody.

      {¶23} We begin by recognizing that Appellants have the burden to

establish by a preponderance of the evidence that the Father is an unsuitable

parent. See S.R., supra, citing In re Z.A. P., 2008-Ohio-3701, 894 N.E.2d
342 (4th Dist.). Appellants argue the trial court erred in failing to find the

Father’s errors or omissions constituted abandonment of B.M. Appellants

point out (1) Father had failed to obtain a visitation order or exercise

visitation rights; (2) Father had failed to pay child support from 2005 to the

present; and (3) B.M. testified that she had little contact with her father and

he allowed smoking in his household. Here, the trial court heard testimony

from the Father and other witnesses. The trial court also conducted two in

camera interviews of B.M.

      {¶24} The Father testified he is married to Melinda Mabry, they have

one child together, and her two other children live with them. The Father is

employed by a computer company. He drives a truck through the State of

Ohio and delivers computer items.
Hocking App. No. 16CA12                                                    19

      {¶25} Father testified he has had a relationship with B.M. her entire

life. After B.M. was born, Father and Mother lived together for the first 3-4

years of her life. However, when Mother married Jeremy Rose, she moved

to Middletown, Ohio, and “fell off the globe.” Father did not have a contact

number for Mother and he lost contact with B.M. for approximately 9

months. Eventually, through a mutual friend, he sent a message for Mother

to contact him and although he did not have court-ordered visitation, he

again began to see B.M. on weekends. Mother or another family member

met him to exchange B.M. for visitation. Mother and Father remained civil

to each other. According to Father, he saw B.M. every weekend or every

other weekend, if his work schedule interfered.

      {¶26} In June 2013, B.M. had been in Father’s care for 10-11 days.

He had dropped her off to stay with Jennifer Meuller, B.M.’s maternal aunt,

for a couple of days. On June 15th, Ms. Meuller called Father and advised

him of B.M.’s allegations of abuse against Jeremy Rose. On June 15th,

Father met Ms. Meuller in Pickaway County. The sheriff and a social

worker were also there to question B.M. about the abuse. Then, Father took

B.M. back to Columbus. The next day he took her to Franklin County

Children’s Services. However, because Father was not the legal guardian,

B.M. was not questioned. Early the next morning, Appellants arrived and
Hocking App. No. 16CA12                                                       20

took B.M. with them. Father testified B.M. was kicking and screaming

when she left and did not want to go with Appellants.

      {¶27} Father testified he and B.M. had a good relationship until June

15, 2013 when Appellants took her to stay with them. Since the ongoing

custody dispute, he feels B.M. has distanced herself from him. However,

once she is at his home, she’s fine. Father admitted the Appellants had

facilitated weekend visitations.

      {¶28} Regarding child support, Father testified he was behind in

payments 2-3 years when he first moved to Columbus. However, Mother

had indicated she did not want child support and that Father “was doing his

part.” He did not know he was ordered to pay child support until he

received a letter from the BMV indicating his license was suspended.

Currently, child support is taken out of his paycheck and he has been current

the last couple of years.

      {¶29} Father testified he wants custody of B.M. and thinks she will

adjust. Father always had a good relationship with the Mother until she

became involved with Jeremy Rose. If granted custody, Father was willing

that Mother have visitation because B.M. needs Mother in her life. Father

testified he doesn’t think visitation with Appellants would be a good idea.
Hocking App. No. 16CA12                                                        21

In his opinion, their continued involvement would interrupt his rekindling of

his relationship with her.

      {¶30} When B.M. went to stay with the Appellants on June 15th, he

did not see her for 9 months. Appellants told him B.M. could not come to

his house because Mother would take her away. Appellants indicated B.M.

was supposed to stay with them until the children’s services investigation

was over. Father explained he did not know where to file for custody

because of Mother’s transient lifestyle, but when he hired an attorney, he

was advised to file in Shelby County when he should have filed in Hocking

County.

      {¶31} Father testified B.M. loves her father’s family and looked

forward to seeing them. He testified B.M. had never rebelled against

coming to see him or talking on the phone. He has an album full of pictures

with B.M. in most of them. To him, B.M. appears happy.

      {¶32} On cross-examination, Father denied complaining about

driving some distance when visitation was set up in the case. He denied

complaining about attending B.M.’s basketball games in Shelby County. He

testified that he could not take off time from work if he was to support his

family. He further testified he was advised to stay out of Shelby County by
Hocking App. No. 16CA12                                                                                  22

the police chief. Father denied ignoring the guardianship order Appellants

were granted in Shelby County.7

         {¶33} On cross-examination, Father admitted he has not paid off his

arrears, but he is set up on a monthly payment and his taxes have been

intercepted once. Father admitted there was friction between him and B.M.

and, to an extent, he took some responsibility. Father testified in his

opinion, Appellants have controlled how B.M. acts at his home by making

promises to her. He cited B.M.’s lack of respect for him, Mother, and the

rest of the family.

         {¶34} Father testified Mother advised him B.M. was doing well in

school. He admitted has never seen her report card. He admitted not

knowing if B.M.’s immunizations were current.

         {¶35} Father’s observation is that Appellants have “bought” B.M.’s

happiness. Although he admitted she was physically healthy, he opined

Appellants had not taken good care of her “psychologically or mentally.”

Father testified as follows:

         “Mr. Mueller did say one time and standing in McDonald’s
         parking lot that I was taking [B.M.’s] golden ticket and [B.M.]
         is looking at me like I’m a monster because he can provide so
7
  On this point, Father testified that when the parties appeared in Shelby County Probate Court and
Appellants were granted a limited guardianship, the Judge “looked at all three parties in that courtroom that
day and told us that this was probate court and it didn’t mean nothing, all we had to do was go to where our
Court order was for her- - um- - for her custody, get a juvenile paper, come up the next day and we could
take our daughter any time of the week and that Judge said in that courtroom that all parties understood that
and we all agreed that we did.”
Hocking App. No. 16CA12                                                                                  23

         much for her up her in Botkins and he - - if my daughter comes
         and lives with me down in Columbus, she’s going to become a
         little whore at thirteen years old, knocked up and pregnant.”
         * * * “Nick, you got three or four kids up there, you know, I’ve
         got nothing but time to kill up here and you can ask my wife the
         very same question.”

         {¶36} On cross-examination by the guardian ad litem, Father stated

he would honor the Court’s orders because he didn’t want to be in contempt.

He stated he was trying to do things the “right way.” B.M. needed

everybody involved in her life. Father expressed doubt that Jeremy Rose

was completely “out of the picture.” Father would take legal steps if

necessary to protect B.M. from further abuse.

         {¶37} Melinda Mabry, Father’s spouse; Appellants; Jennifer

Meuller, B.M.’s maternal aunt; and the court-appointed guardian ad litem

also testified.8 We reiterate that we have thoroughly reviewed the record

and the transcripts of all the witnesses’ testimony. The trial court’s entry of

July 9, 2014 states:

         “This court finds that [B.M.] has a strong bond with her mother,
         father Nickolas, stepmother Melinda Mabry, grandparents Mark
         and Melody Meuller and maternal aunt Jennifer Meuller and
         her children. There appears to be an unhealthy relationship
         between B.M. and her stepfather Jeremy Rose. It appears that
         [B.M.] has regularly moved from home to home and to
         different cities while in the custody of her mother; and has
         recently benefitted and experienced stability and good academic

8
 Mother, appearing pro se, had a passive role in the proceedings. She stated that she sought to retain
custody of B.M. but she had not filed a motion in writing. She did not formally testify.
Hocking App. No. 16CA12                                                        24

      improvement during the time she has temporarily lived with her
      maternal grandparents, Mark and Melody Meuller. * * *
      However, the Court finds that the maternal grandparents have
      not encouraged [B.M.] to love and respect her mother and
      father. The Guardian Ad Litem Charles Gerken performed a
      thorough investigation, and consistent with the leading case of
      In re Perales (1977) 52 OS 2d 89, recommends that absent a
      finding of parental unfitness that the Court must grant custody
      to one of the parents. The Court agrees and finds that both
      parents are suitable parents and that grandparents’
      complaint/motion for custody must be denied.”

      {¶38} Having reviewed the record, we are mindful of the trial court’s

great deference in assessing witnesses’ demeanor, attitude, and credibility.

We defer to the trial court’s determinations regarding all the witnesses who

testified herein. In Riley, supra, at ¶ 19, we reiterated the law as set forth in

Seasons Coal Co. v. Cleveland, 10 Ohio St. 3d 77, 80-81, 461 N.E.2d 1273,

1276-1277 (1984);

      “A reviewing court should not reverse a decision simply
      because it holds a different opinion concerning the credibility of
      the witnesses and evidence submitted before the trial court. A
      finding of an error in law is a legitimate ground for reversal, but
      a difference of opinion on credibility of witnesses and evidence
      is not. The determination of credibility of testimony and
      evidence must not be encroached upon by a reviewing court
      * * *. This is even more crucial in a child custody case, where
      there may be much evidence in the parties’ demeanor and
      attitude that does not translate to the record well.” Id. at 418-
      419.

      {¶39} As noted above, Appellants argue that Father abandoned B.M.
Hocking App. No. 16CA12                                                        25

by failing to establish a visitation schedule years prior to the current

proceedings and failing to maintain his child support obligations until recent

years. The trial court heard conflicting evidence on these issues. In In re

J.R., 2nd Dist. Montgomery No.26894, 2016-Ohio-5054, Appellant sought

custody of his “godson.” He contended the trial court should have found the

child’s mother unsuitable because ample evidence showed that she had

“constructively abandoned” him and giving custody to the mother would be

to the child’s detriment. Emphasizing a trial court’s discretion in custody

matters, the appellate court, however, noted, the only question presented was

“whether Mother is a suitable custodian, “ ‘not whether someone else is

more suitable.’ ” (Emphasis sic.) In re D.C.J., 2012–Ohio–4154, 976 N.E.2d
931, at ¶ 58, quoting In re S.M., 160 Ohio App. 3d 794, 2005–Ohio–2187,

828 N.E.2d 1044, ¶ 31 (8th Dist.) (McMonagle, J., concurring).

      {¶40} Based on our review of the record and transcripts herein, and

the pertinent case law, we are not persuaded to disturb the trial court’s

findings. The record supports the trial court’s determination as to Father’s

suitability. Thus, the trial court did not abuse its discretion by denying

Appellants legal custody of B.M.

      {¶41} Appellants also assert the trial court erred in failing to consider

the fourth factor of Perales, that an award of custody to the Father would be
Hocking App. No. 16CA12                                                      26

detrimental to B.M. Appellants contend the trial court’s pronouncement that

both parents are suitable does not equate to a specific finding as to the

Perales factor. “Detrimental” means some type of harm is or can be

suffered by the child. In re M.N., 6th Dist. Lucas No. L-15-1317, 2016-

Ohio-7808, at ¶ 13; See Choi v. Ohio Univ., Ct. of Cl. No. 2015–00256–AD,

2015–Ohio–4898, ¶ 10. The court “is to consider the extent and magnitude

of [harm] that is likely to be experienced by a child being placed with his or

her natural parent.” See, e.g., Butts v. Hill, 5th Dist. Licking No. 11–CA–46,

2011–Ohio–5512, ¶ 51 (affirming finding of parental unsuitability). Along

with Appellants’ argument that Father abandoned B.M. by failing to seek

visitation and maintain child support, Appellants point to evidence that

Father and his wife allowed smoking in their home and photographs of an

ashtray taken by B.M. and introduced into evidence at the final custody

hearing.

      {¶42} Again, however, we observe Appellants’ failed to make a

written request for findings of fact and conclusions of law. This failure

results in a waiver of the right to challenge the trial court’s lack of an

explicit finding concerning an issue. Riley v. Riley, 4th Dist. Washington No.
Hocking App. No. 16CA12                                                                                  27

07CA16, 2008-Ohio-859, ¶17. (Internal citations omitted.)9 As such, we

may presume the trial court correctly considered all relevant facts and

factors. Furthermore, again, the trial court heard evidence that Appellants’

manipulated B.M. or “bought” her. There was conflicting evidence on the

smoking issue and we defer to the trial court’s determination of credibility.

         3. Unsuitability of the Mother

         {¶43} Appellants also argue the trial court erred by failing to find the

Mother was unsuitable. Appellants point to the testimony regarding

Mother’s transient lifestyle. All witnesses testified to this fact. Jennifer

Mueller recognized her sister had not provided stability for B.M. by moving

so frequently. However, she also expressed no hesitation or concern about

Mother’s continuing as B.M.’s legal guardian in her own right. Ms.

Mueller’s only concern had to do with Jeremy Rose’s possible involvement

in Mother’s and B.M.’s lives. None of the parties wished to exclude Mother

from B.M.’s life. Again, given the court’s better position to weigh

credibility of all witnesses, we find the trial court did not abuse its discretion

when it also found Mother to be a suitable parent.




9
  “[W]hen a party does not request that the trial court make findings of fact and conclusions of law under
Civ.R. 52, the reviewing court will presume that the trial court considered all the factors and all other
relevant facts.” Id., quoting Fallang v. Fallang, 109 Ohio App. 3d 543, 549, 672 N.E.2d 730 (12th
Dist.1996); see also In re Barnhart, 4th Dist. Athens No. 02CA20, 2002-Ohio-6023, ¶ 23.
Hocking App. No. 16CA12                                                                                     28

         {¶44} Appellants’ argument that the trial court did not properly

inquire into the circumstances of the allegations of child abuse when B.M.

resided with her mother is particularly without merit. We disagree. Upon

review of the record, we observe the trial court showed great concern with

regard to the abuse allegations. In the trial court’s July 9, 2014 entry, the

trial court explicitly stated:

         “The sworn testimony established that * * * did allege physical
         and sexual abuse by her stepfather, Jeremy Rose, while the
         child was living with her Mother and Jeremy Rose. She also
         alleged abuse by step-grandfather Mr. Passmore in Pickaway
         County Ohio. Although the father and grandparent petitioners
         reported the allegations to Butler County Children Services,
         Pickaway County Children Services and Franklin County
         Children Services, the allegations were either found
         unsubstantiated or not investigated at all, leaving all reporters
         feeling that the system had not adequately protected * * *.
         There appears to be an unhealthy relationship between * * *
         and her stepfather Jeremy Rose. It appears that * * * has
         regularly moved from home to home and to different cities
         while in the custody of her mother * * *.”10

         {¶45} For the foregoing reasons, we find no merit to Appellants’

second assignment of error. As such, it is hereby overruled.

                   THE REMAINING ASSIGNMENTS OF ERROR




10
   The trial court’s record reflected those concerns repeatedly, and specifically, when the trial judge stated:
“But, you know, something horrible has happened here and I don’t know what it is. * * * If we were to
believe children services, they are saying nothing happened, that the girl is a liar. That’s a horrible
outcome as far as I’m concerned because if she’d lie about that, what else would she lie about. So I tend to
believe something did happen that has traumatized this young lady.”
Hocking App. No. 16CA12                                                       29

      {¶46} App.R. 16(A)(17) requires an appellant’s brief to contain an

argument with citations to authorities. McDonald v. McDonald, 4th Dist.

Highland No. 12CA1, 2013-Ohio-470, ¶ 20. Appellants’ brief sets forth in

the “Table of Contents” ten assignments of error. Appellants’ first

“Assignment of Error” regarding subject-matter jurisdiction, as discussed

above, is set forth separately in the “Argument” section of the brief.

“Assignment of Error Two,” regarding the trial court’s award of custody to

the father, appears to argue jointly various other assignments of error. And,

beginning with “Assignment of Error Three,” the remaining assignments of

error are not argued fully.

      {¶47} An appellate court may rely upon App.R. 12(A) in overruling

or disregarding an assignment of error because of “lack of briefing” on the

assignment of error. In the Matter of G.N.C., 5th Dist. Licking No. 13-CA-

112, 2014-Ohio-3092, ¶ 17, citing Hawley v. Ritley, 35 Ohio St. 3d 157, 159,

519 N.E.2d 390, 392-393 (1988); Abon, Ltd. v. Transcontinental Ins. Co.,

5th Dist. Richland No.2004-CA-0029, 2005 WL 1414486, ¶ 100; State v.

Miller, 5th Dist. Ashland No. 04-COA-003, 2004-Ohio-4636, ¶ 41. The

remaining assignments of error were set forth as follows:

      III. THE TRIAL COURT ERRED AND ABUSED ITS
      DISCRETION IN FAILING TO FIND THAT BOTH
      APPELLEE DEFENDANT FATHER AND APPELLEE
      DEFENDANT MOTHER WERE UNSUITABLE.
Hocking App. No. 16CA12                               30


     IV. THE TRIAL COURT ERRED AND ABUSED ITS
     DISCRETION IN THAT THE TRIAL JUDGE RICHARD M.
     WALLAR FAILED TO ACT IN A FAIR AND IMPARTIAL
     MANNER, BY, INTER ALIA:
        A. IMPROPERLY, INAPPROPRIATELY, AND WITH
     PARTIALITY AND PREJUDICE ORDERING THAT HE
     DID NOT CARE TO ENTERTAIN NEGATIVE VIEWS OF
     THE PARENTS WHEN PROOF OF NEGATIVE MATTERS
     ABOUT THEM IS THE ESSENCE OF MEETING THE
     UNSUITABILITY STANDARD IN PROVING
     UNSUITABILITY, THEREBY IMPROPERLY
     PREDLUDING THE APPELLANTS FROM PROVING
     THEIR CASE.
        B. THROUGH OUT THE PROCEEDINGS, JUDGE
     WALLAR ACTED WITH PREJUDICE, AND THEREBY
     ABUSED HIS DISCRETION, TO INITMIDATE, COERCE
     AND COW THE APPELLANTS, THEIR WITNESSES,
     THEIR ATTORNEY, AND THE CHILD, THEREBY
     DEPRIVING THE APPELLANTS OF A FAIR TRIAL, AND
     IMPROPERLY AFFECTING WHAT EVIDENCE CAME
     BEFORE THE COURT, KEEPING EVIDENCE OUT OF
     COURT, AND NOT GIVING THE EVIDENCE BEFORE
     THE COURT ITS PROPER WEIGHT BY REASON OF THE
     JUDGE’S PREJUDICE TOWARD AND INAPPROPRIATE
     ATTITUDE TOWARD THE APPELLANT LITIGANTS AND
     THE CHILD.

     V. THE TRIAL COURT JUDGE WALLAR FAILED TO
     ACT IN A FAIR AND IMPARTIAL MANNER, AND
     THEREBY ABUSED HIS DISCRETION, BY, INTER ALIA,
     JARRINGLY AND INAPPROPRIATELY ANNOUNCING
     THAT HE WAS UPSET WITH APPELLANTS BECAUSE
     THEY HAD FILED PLEADINGS IN SHELBY COUNTY
     WHICH WAS THE IMPROPER COUNTY, WHICH IS A
     STATEMENT BASED ON AN INCORRECT LEGAL
     ASSESSMENT IN THE FIRST PLACE, AND BY
     IMPROPERLY TWISTING AND MISCHARACTERIZING
     THE STATEMENT OF COUNSEL RELATIVE TO THE
     ISSUE OF NOT BEING ABLE TO SCHEDULE A
Hocking App. No. 16CA12                                  31

     COUNSELING SESSION FOR THE CHILD BY
     CRITICIZING AND BERATING COUNSEL, OR THE
     APPELLANTS AS IF THEY HAD BEEN RESPONSIBLE
     FOR BEING UNABLE TO SCHEDULE THE SESSIONS
     AND IN WRONGLY ACCUSING COUNSEL OF BLAMING
     THE FAILURE TO OBTAIN THE COUNSELING ON THE
     STAFF MEMBER THE COURT HAD ASSIGNED TO
     ASSIST, WHEN IN FACT THAT WAS NOT COUNSEL’S
     STATEMENT NOR HIS POSITION, AND WHEN IN FACT
     THAT FAILURE TO OBTAIN THE COUNSELING WAS
     NOT DUE TO ANYTHING COUNSEL OR HIS CLIENTS
     DID.
     VI. THE TRIAL COURT JUDGE WALLAR ABUSED HIS
     DISCRETION IN THAT:
        A. HE CONDUCTED LEAST (SIC) ONE IN CAMERA
     INTERVIEW(S) OF THE CHILD THAT WERE
     CONDUCTED CONTRARY TO LAW, IN THAT
     CONTRARY TO R.C. SECTION 3109.04(B)(2), MADE
     APPLICABLE TO THE PROCEEDING BY R.C. SECTION
     2151.23(F)(1), BY INTERVIEWING THE CHILD WITH THE
     CHILD’S MOTHER PRESENT.

     VII. THE TRIAL COURT JUDGE WALLAR ABUSED HIS
     DISCRETION IN THAT: MADE INAPPROPRIATE
     COMMENTS AND STATEMENTS TO THE CHILD
     DESIGNED TO IMPROPERLY INFLUENCE HER
     RESPONSES AND COW HER INTO NOT BEING CANDID
     AND FORTHRIGHT, WHICH IS THE VERY PURPOSE OF
     AN IN CAMERA INTERVIEW OF A CHILD.

     VIII. THE TRIAL COURT JUDGE WALLAR ABUSED HIS
     DISCRETION BY FAILING TO PROVIDE A FAIR AND
     IMPARTIAL HEARING TO THE APPELLANTS BY
     ANNOUNCING AN INCOMPLETE STATEMENT OF THE
     LAW OF UNSUITABILITY AND THEN FAILING TO
     APPLY OR CONSIDER THE PROPER CRITERIA FOR
     DETERMINING UNSUITABILITY.

     IX. THE TRIAL COURT JUDGE WALLAR FAILED TO
     MAKE PROPER FINDINGS OF FACT AND LAW
Hocking App. No. 16CA12                                                   32

       REGARDING HIS JUDGEMENT THAT THE APPELLANTS
       FAILED TO PROVE BY A PREPONDERANCE OF THE
       EVIDENCE THAT NEITHER PARENT WAS
       UNSUITABLE, IN THAT, INTER ALIA, HE FAILED TO
       CONSIDER THE FOURTH CRITERIA, UNDER PERALES
       AND HOCKSTOCK, THAT AN AWARD OF CUSTODY TO
       EITHER PARENT WOULD BE DETRIMENTAL TO THE
       CHILD.

       X. THE TRIAL COURT JUDGE RICHARD M. WALLAR
       ABUSED HIS DISCRETION IN FAILING TO CONSIDER
       THE FACT OF THE SHELBY COUNTY PROBATE COURT
       HAVING APPOINTED APPELLANTS AS GUARDIAN OF
       THE PERSON OF THE MINOR CHILD AND NOT THE
       APPELLEE FATHER, TO WHICH PROCEEDINGS,
       FATHER FAILED TO FILE ANY FORMAL OBJECTON OR
       APPEAL WHICH HAS THE LEGAL EFFECT OF
       DETERMINING THAT FATHER IS UNSUITABLE.

       {¶48} Based on noncompliance with App.R. 16 and the redundancy

of arguments made, along with a lack of briefing and citation, we decline to

consider Assignments of Error Three through Ten. As such, those

assignments of error are hereby overruled. Accordingly, the judgment of the

trial court is affirmed.

                                               JUDGMENT AFFIRMED.
Hocking App. No. 16CA12                                                        33

                           JUDGMENT ENTRY


      It is ordered that the JUDGMENT BE AFFIRMED and that costs be
assessed to Appellants.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Hocking County Common Pleas Court, Juvenile Division, to carry this
judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of
the date of this entry.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Hoover, J.: Concurs in Judgment and Opinion as to Assignments of Error I
            and II; Concurs in Judgment Only as to Assignments of Error
            III through X.
Harsha, J. Concurs in Judgment Only.

                                       For the Court,


                                BY: _________________________
                                    Matthew W. McFarland, Judge



                         NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.